Citation Nr: 0115488	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  93-00 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than October 29, 
1996, for the grant of a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU).

2.  Entitlement to an effective date earlier than October 29, 
1996, for the grant of a 40 percent evaluation for mechanical 
low back pain.

3.  Entitlement to an effective date earlier than October 29, 
1996, for the grant of a 40 percent evaluation for 
postoperative residuals of cervical fusion at C5-C6.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to March 
1976.  Additionally, the veteran had subsequent training 
duty, including inactive duty training in July 1990, at which 
time, the veteran sustained a lifting injury, which gave rise 
to all the issues presently on appeal.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted the following: (1) a 
40 percent evaluation for mechanical low back pain, (2) a 
40 percent evaluation for postoperative residuals of cervical 
fusion at C5-C6, and (3) a TDIU, each effective as of October 
29, 1996.

In November 2000, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  At the time of the 
hearing, a claim was pending for entitlement to an effective 
date earlier than October 29, 1996, for the grant of 
Dependents' Educational Assistance; however, the veteran 
withdrew that claim at the hearing, and thus that issue is no 
longer on appeal.

The veteran had filed a claim for service connection for 
hepatitis, which was denied in a separate January 1999 rating 
decision.  The veteran has not appealed this decision, and 
thus it is not considered part of the current appellate 
review.


FINDINGS OF FACT

1.  An informal claim for TDIU was received in August 1991.  

2.  In an August 1991 private medical record, received at the 
time of the informal claim for a TDIU, an examiner determined 
the veteran was totally disabled as of February 19, 1991, due 
to low back and neck disabilities.  

3.  At the time of the submission of the August 1991 private 
medical record, claims for increased evaluations for 
mechanical low back pain and postoperative residuals of 
cervical fusion at C5-C6 were pending.

4.  The August 1991 private medical record established a 
factually ascertainable date when an increase in the 
mechanical low back pain and postoperative residuals of 
cervical fusion at C5-C6 occurred.


CONCLUSIONS OF LAW

1.  An effective date of February 19, 1991, for a TDIU is 
warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.400 (2000).

2.  An effective date of February 19, 1991, for a 40 percent 
evaluation for mechanical low back pain is warranted.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

3.  An effective date of February 19, 1991, for a 40 percent 
evaluation for postoperative residuals of cervical fusion at 
C5-C6 is warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran was granted service 
connection for mechanical back pain and postoperative 
residuals of cervical fusion at C5-C6 as of July 23, 1990.  
The evaluations for each disability since July 23, 1990, are 
as follows:

Mechanical low back pain
10 percent from July 23, 1990
20 percent from January 26, 1994
40 percent from October 29, 1996

Postoperative residuals of cervical fusion at C5-C6
10 percent from July 23, 1990
40 percent from October 29, 1996

The veteran was granted a TDIU as of October 29, 1996.  The 
RO stated that it had assigned that effective date because 
that was the date the veteran filed his initial claim for a 
TDIU.  He was granted 40 percent evaluations for both the 
mechanical low back pain and the postoperative residuals of 
cervical fusion at C5-C6, effective October 29, 1996.  The 
veteran has made it clear that the only issues he contests 
are the effective dates of the grant of the 40 percent 
evaluations and the TDIU.  Thus, those are the issues that 
are currently before the Board.

I.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that in 
the January 1999 rating decision on appeal and the February 
1999 statement of the case , the RO informed the veteran of 
the evidence necessary to establish an earlier effective date 
for the grant of increased evaluations, including a TDIU.  In 
the February 1999 statement of the case, the RO also included 
the pertinent regulations that applied to the veteran's claim 
for earlier effective dates.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, The American Legion.  These determinations 
were not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the record discloses that the VA has obtained 
the veteran's VA outpatient treatment reports since 1990 and 
private medical records that the veteran has identified, 
including Social Security Administration disability records.  
The veteran has not alleged that there are any additional 
medical records related to treatment for mechanical low back 
pain and postoperative residuals of cervical fusion at C5-C6 
that have not been associated with the claims file.  Finally, 
in accordance with its duty to assist, the RO has had the 
veteran undergo VA examinations related to his claims.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

II.  Criteria

The earliest effective date for an increased evaluation, 
which includes a claim for a TDIU, is that which is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(1) and (2) (2000); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  Additionally, under 38 C.F.R. 3.155(a) 
(2000), the veteran or a representative of the veteran can 
file an informal claim by communicating an intent to apply 
for one or more VA benefits.  The benefit sought must be 
identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), 
but need not be specific, see Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  See id.  Under 38 C.F.R. § 3.157(b) 
(2000), once a claim for compensation has been allowed, 
receipt of a VA outpatient or hospital examination or 
admission to a VA hospital will be accepted as an informal 
claim for increased benefits, which would include an informal 
claim for a TDIU, see Servello, 3 Vet. App. at 199.  The date 
on the VA outpatient or hospital examination will be accepted 
as the date of claim.  38 C.F.R. 3.157(b).

An evaluation of 10 percent is warranted when limitation of 
motion of the lumbar spine is slight; 20 percent when 
limitation of motion is moderate, and 30 percent when 
limitation of motion is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2000).  

Mild intervertebral disc syndrome warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  
Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent evaluation.  Id.  Evidence of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief warrants a 40 percent evaluation.  Id.  
Evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warrants a 60 percent evaluation.  Id.  

IV.  Analysis

A.  TDIU

After having carefully reviewed the evidence of record, the 
Board finds that an effective date of February 19, 1991, is 
warranted for the grant of a TDIU.  The reasons follow.

Initially, the Board notes that the veteran filed a VA Form 
21-8940, Veteran's Application for Increased Compensation 
based upon Individual Unemployability, on November 7, 1995.  
Thus, an effective date of at least November 7, 1995, would 
be warranted.  However, service connection has been in effect 
for mechanical low back pain and postoperative residuals of 
cervical fusion at C5-C6 as of July 23, 1990.  In a VA Form 
9, Appeal to the Board of Veterans' Appeals, dated August 23, 
1991, the veteran attached a private medical record, which 
showed the examiner had determined the veteran was totally 
disabled due to back and neck disabilities.  Specifically, 
under the heading "Prognosis," the examiner was asked if 
the veteran was totally disabled with his current job, to 
which he responded yes.  The examiner also responded yes to 
the question of whether the veteran was totally disabled as 
to any other work.  The examiner was asked if he expected a 
fundamental change in the future, to which he responded no 
and added that the veteran's disability was "chronic."  
Lastly, the examiner was asked if the veteran was suitable 
for rehabilitation, to which he stated, "No."  It was shown 
that the veteran had stopped working on February 19, 1991.  

Here, the basis for the grant of the February 19, 1991, 
effective date is based upon several facts.  At the time the 
veteran submitted this private medical record, he was service 
connected for mechanical low back pain and postoperative 
residuals of cervical fusion at C5-C6.  The private medical 
record shows that the veteran was no longer able to work on 
February 19, 1991, due to his service-connected disabilities.  
The February 1991 date is within one year of the date of his 
application (here, August 1991), which would establish a 
factually ascertainable date that the veteran was totally 
disabled due to service-connected disabilities at that time.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); 
see Harper, 10 Vet. App. at 126.  Thus, an earlier effective 
date of February 19, 1991, for a TDIU is warranted.

The Board has considered whether it can grant an effective 
date earlier than February 19, 1991, and finds that it is not 
possible.  Prior to this date, the veteran did not indicate 
he could not work because of the neck and low back disorders.  
The Board has thoroughly reviewed the evidence of record 
between his claim for service connection for neck and back 
disorders and the August 23, 1991, VA Form 9 he submitted and 
finds nothing that would allow an effective date earlier than 
February 19, 1991.  The Board notes that at the hearing with 
the undersigned Board Member, the veteran stated he was 
seeking an effective date of February 1991, as he was granted 
Social Security Administration disability benefits as of that 
same date.  It seems the Board has granted the veteran's 
claim in full as to this issue.  

B.  Mechanical low back pain and 
postoperative residuals of cervical fusion at C5-C6

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of an 
effective date of February 19, 1991, for the grant of 
40 percent evaluations for the service-connected mechanical 
low back pain and postoperative residuals of cervical fusion 
at C5-C6.  The August 1991 private medical record established 
that the veteran's disabilities had increased to a point that 
he was no longer able to work.  This establishes a factually 
ascertainable date that the veteran's disabilities had 
increased in severity, and thus, the 40 percent evaluation 
assigned to both the mechanical low back pain and the 
postoperative residuals of cervical fusion at C5-C6 were 
warranted as of the February 19, 1991, date.

The Board has considered whether an effective date earlier 
than February 19, 1991, is warranted for the increased 
evaluations for the mechanical low back pain and 
postoperative residuals of cervical fusion at C5-C6 and finds 
that such is not possible.  The reasons are explained below.

As to the mechanical low back pain, an August 1990 VA 
outpatient treatment report shows a finding that the 
veteran's had back spasms.  He was able to flex to 
90 degrees.  Straight leg raising was positive at 60 degrees 
on the left.  An October 1990 VA outpatient treatment report 
shows a finding of decreased range of motion of the lumbar 
spine secondary to pain.  A December 1990 VA examination 
report shows the veteran was able to flex within six inches 
to the floor.  The examiner stated there was tenderness to 
palpation and percussion of the lumbosacral junction area.  
The Board finds that such findings do not establish a low 
back disorder that is severely disabling to warrant an 
effective date earlier than February 19, 1991, for the grant 
of the 40 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

As to the postoperative residuals of cervical fusion at C5-
C6, there are no objective records prior to February 1991, 
which show findings related to the cervical spine and thus 
there is no basis to grant an effective date earlier than 
February 19, 1991, for the 40 percent evaluation for 
postoperative residuals of cervical fusion at C5-C6.

The veteran is competent to report his symptoms of increased 
symptomatology as to his service-connected disabilities.  To 
the extent that he has stated he warranted earlier effective 
dates, the Board has granted all three of his claims to the 
earliest effective date possible based on the evidence of 
record.  To the extent that he has implied he warrants an 
earlier effective date than that assigned in this decision, 
the Board finds that the medical findings do not support his 
contentions.  The Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements and testimony, even if sworn, in 
support of a claim for monetary benefits.  Taking the 
veteran's contentions into account and the medical findings, 
an effective date earlier than February 19, 1991, for the 
grant of 40 percent evaluations for mechanical low back pain 
and postoperative residuals of cervical fusion at C5-C6 and 
for the grant of a TDIU is not warranted.  To this extent, 
the preponderance of the evidence is against his claims, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55. 


ORDER

Entitlement to an effective date of February 19, 1991, for 
the grant of a TDIU is granted.

Entitlement to an effective date of February 19, 1991, for 
the grant of a 40 percent evaluation for mechanical low back 
pain is granted.

Entitlement to an effective date of February 19, 1991, for 
the grant of a 40 percent evaluation for postoperative 
residuals of cervical fusion at C5-C6 is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

